Fourth Court of Appeals
                                 San Antonio, Texas
                                       October 9, 2019

                                    No. 04-18-00515-CV

                    SOUTHCROSS ENERGY PARTNERS GP, LLC.,
                                  Appellant

                                              v.

Ivy GONZALEZ on Behalf of M.R. Gonzalez, M.N. Gonzalez, Minor Children, and the Estate
        of Jesus Gonzalez, Jr.; Amy and Jesus Gonzalez, Sr.; and Rene Elizondo,
                                       Appellees

                 From the 229th Judicial District Court, Duval County, Texas
                                 Trial Court No. DC-16-139
                        Honorable Sandra L. Watts, Judge Presiding


                                       ORDER
       Appellees’ unopposed first motion for an extension of time to file their reply brief is
granted. We order appellees’ reply brief due November 6, 2019.



                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of October, 2019.



                                                   ___________________________________
                                                   Luz Estrada,
                                                   Chief Deputy Clerk